DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 06/12/2020 has been considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed on 01/21/2022 and recorded in the IFW (DIST.E.FILE) disclaiming the terminal portion of any patent granted on reference Application Number 13/902,779 now US Patent 10,341,743 B1 and Application Number 16/409,887 now US Patent 10,721,537 B2 is accepted. The terminal disclaimer was approved on 01/21/2022 and recorded in the IFW (DISQ.E.FILE).

REASONS FOR ALLOWANCE
Claims 1-17 are allowed.
The following is an Examiner’s statement of reason for allowance:
The instant Application 16/899,867 is a continuation of Application Number 16/409,887 now US Patent 10,721,537 B2. Independent claims 1, 7 and 13 of the instant application contain the allowable subject matter indicated in the parent 
Thevathasan et al. (US 2010/0226444) teaches a system and method for distributing encoded video content over a public packet-based communication network to a plurality of decoders. The system comprises a receive buffer adapted for receiving an encoded video stream from the network as a plurality of packets, having first receive buffer settings compatible with second receive buffer settings associated with an encoder buffer being the origin of the encoded video stream. The system also has a distribution module adapted for replicating the encoded video stream as a plurality of encoded video streams, and a send buffer adapted for sending the plurality of video streams over the network, a first replicated encoded video stream of the plurality of video streams is configured for sending to a first decoder buffer and a second replicated encoded video stream of the plurality of video streams is configured for sending to a second decoder buffer different from the first decoder buffer. 
Chaddha (US 6728775) teaches a method of interactively providing a number of client computers with a dynamically selectable and scalable range of multimedia data over a diverse computer network including local area networks (LANs) wide area networks (WANs) such as the internet. Multimedia data is provided by a server to the client computers includes a base layer and one or more enhancement layers. Enhancement layers can be spatial and/or temporal in nature. Depending on the implementation, the server may also provide information about the multimedia data to the client computers. The server splits the multimedia data for streaming via multiple multicast group (MMG) addresses. Information about the portion of the multimedia data 
Sharp et al. (US 2010/0229210 A1), teaches a multi-media method, system and apparatus are provided to optimize a network bandwidth and enhanced video experience. Each of a plurality of environmental views are encoded and the encoded multi-media streams are subsequently transcoded in accordance with respective encoding characteristics. The resulting video streams are then provided to a user for selecting preferred views. The user's multi-media preferential attributes are determined from the viewer's feedback. In response to the viewers' feedback, a video manager communicates to the cameras/encoders encoding characteristics and to the transcoders transcoding characteristics associated with corresponding encoded multi-media streams. A transport processor encodes for transport each of a plurality of the transcoded video streams and communicate towards viewers the transcoded video streams. 
Bauza et al. (US 2011/0032329 A1) teaches techniques are described for transforming video data in accordance with a three dimensional (3D) input format. As 
Hornbaker (US 2009/0204909) teaches fully-rendered three-dimensional characters are delivered to a client over a network. A logic file and brief pre-rendered video clips are downloaded from a server. The video clips are downloaded only once and then cached locally for subsequent use. A software application uses the logic file to piece the video clips together in a seamless fashion to display a life-like character. The character is responsive to various trigger events, including user actions, elapsed time, and semi-random occurrences as directed by the logic file. 
Thevathasan, Chaddha, Sharp, Bauza, Hornbaker and other prior arts do not singularly or in combination disclose the limitations “performing an optimization operation to optimize the panoramic video being transmitted based on the feedback information received, wherein said optimization operation comprises pre-rendering a second region of the panoramic video before the second region is requested for viewing 
Dependent claims 2-6, 8-12 and 14-17 are allowed based on their dependencies on their respective independent claims.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Chris Parry/Supervisory Patent Examiner, Art Unit 2451